Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Termination of a Suspension
Applicant’s request filed on 18 December 2020, for termination of a suspension of action under 37 CFR 1.103, has been approved.  The suspension of action has been terminated on the date of mailing this notice.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 8-13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US Pat 99492270 in view of Anholt et al. (US Pat Pub 2018/0088222).
With regard to claim 1, Hansen et al. show a system comprising one or more processors and a memory storing instructions that, when executed on the one or more processors, perform a set of actions (Fig. 2, col. 1, lines 61-65). The set of actions comprises receiving, at a wireless access point (AP), channel impulse response measurements (col. 6, lines 57-62) to a plurality of directional beams (eq. 1). used to exchange wireless communications between the AP and a client device (col. 6, lines 34-39).  Hansen et al. further, for each individual beam in the plurality of directional beams, determine a respective amplitude of a LOS path between the AP and the client device based on a portion of the CIR measurements that corresponds to the individual beam (col. 6, line 63 – col. 7, line 2; col. 9, lines 25-36).  In Hansen et al., the system identifies a high LOS amplitude subset of the beams (col. 6, lines 63-66) wherein the respective amplitudes of the LOS path for the beams included in the high LOS amplitude subset are greater than the respective amplitudes of the LOS path for the beams that are not include in the high LOS amplitude subset (col. 9, lines 25-36).  Hansen et al. teach determining, based on predefined radiation patterns associated with the beams including in the high LOS amplitude subset, a direction of the LOS path between the AP and the client device (col. 6, lines 51-62).  Anholt et al. teach a system which determines a TOF for radio frames exchanged between the AP and the client device via the plurality of directional beams (para. 0034) and further determine a distance between the AP and the client device based on the TOF (para. 0034).  Hansen at al. further determine a location (Title) of the client device relative to the AP based on the direction of the LOS and the distance (col. 4, lines 47-67).  It would have been obvious to modify Hansen et al. by using the TOF calculations of Anholt et al. in order to take advantage of this well-known technique with predictable results. 
With regard to claim 2, Hansen et al. show that for each individual direction in a plurality of directions, for each individual beam in the high LOS amplitude subset, calculating a respective gain of the individual beam for the individual direction and determining an aggregate gain for the individual direction based on the respective gains of the beams in the high LOS amplitude subset for the individual direction (col. 9, lines 4-36).  
With regard to claim 8, in Hansen et al. the cardinality (number in a set) is predefined (col. 4, lines 47-67). 
With regard to claim 9, in Hansen et al. the AP operates in a mmWave spectrum (col. 4, lines 17-30).  
With regard to claim 10, in Hansen et al. the system sends a wireless communication to the client device from the AP to indicate the location of the client device  (col. 14, lines 32-33). 
With regard to claim 11, in Hansen et al. the system is compliant with IEEE 8.02.111ad (col. 4, lines 17-30). 
With regard to claim 12, Hansen et al. show a method comprising receiving, at a wireless access point (AP), channel impulse response measurements (col. 6, lines 57-62) to a plurality of directional beams (eq. 1). used to exchange wireless communications between the AP and a client device (col. 6, lines 34-39).  Hansen et al. further teach, for each individual beam in the plurality of directional beams, determining a respective amplitude of a LOS path between the AP and the client device based on a portion of the CIR measurements that corresponds to the individual beam (col. 6, line 63 – col. 7, line 2; col. 9, lines 25-36).  In Hansen et al., the method further identifies a high LOS amplitude subset of the beams (col. 6, lines 63-66) wherein the respective amplitudes of the LOS path for the beams included in the high LOS amplitude subset are greater than the respective amplitudes of the LOS path for the beams that are not include in the high LOS amplitude subset (col. 9, lines 25-36).  Hansen et al. teach determining, based on predefined radiation patterns associated with the beams including in the high LOS amplitude subset, a direction of the LOS path between the AP and the client device (col. 6, lines 51-62).  Anholt et al. teach a method which determines a TOF for radio frames exchanged between the AP and the client device via the plurality of directional beams (para. 0034) and further determine a distance between the AP and the client device based on the TOF (para. 0034).  Hansen at al. further determine a location (Title) of the client device relative to the AP based on the direction of the LOS and the distance (col. 4, lines 47-67).  It would have been obvious to modify Hansen et al. by using the TOF calculations of Anholt et al. in order to take advantage of this well-known technique with predictable results. 
With regard to claim 13, Hansen et al. show that for each individual direction in a plurality of directions, for each individual beam in the high LOS amplitude subset, calculating a respective gain of the individual beam for the individual direction and determining an aggregate gain for the individual direction based on the respective gains of the beams in the high LOS amplitude subset for the individual direction (col. 9, lines 4-36).  
With regard to claim 18, in Hansen et al. the cardinality (number in a set) is predefined (col. 4, lines 47-67). 
With regard to claim 19, in Hansen et al. the system sends a wireless communication to the client device from the AP to indicate the location of the client device (col. 14, lines 32-33). 
With regard to claim 20, Hansen et al. show a non-transitory computer readable storage medium containing instructions thereon that, when executed on a processor, perform the following method (claim 15) comprising receiving, at a wireless access point (AP), channel impulse response measurements (col. 6, lines 57-62) to a plurality of directional beams (eq. 1). used to exchange wireless communications between the AP and a client device (col. 6, lines 34-39).  Hansen et al. further teach, for each individual beam in the plurality of directional beams, determining a respective amplitude of a LOS path between the AP and the client device based on a portion of the CIR measurements that corresponds to the individual beam (col. 6, line 63 – col. 7, line 2; col. 9, lines 25-36).  In Hansen et al., the method further identifies a high LOS amplitude subset of the beams (col. 6, lines 63-66) wherein the respective amplitudes of the LOS path for the beams included in the high LOS amplitude subset are greater than the respective amplitudes of the LOS path for the beams that are not include in the high LOS amplitude subset (col. 9, lines 25-36).  Hansen et al. teach determining, based on predefined radiation patterns associated with the beams including in the high LOS amplitude subset, a direction of the LOS path between the AP and the client device (col. 6, lines 51-62).  Anholt et al. teach a method which determines a TOF for radio frames exchanged between the AP and the client device via the plurality of directional beams (para. 0034) and further determine a distance between the AP and the client device based on the TOF (para. 0034).  Hansen at al. further determine a location (Title) of the client device relative to the AP based on the direction of the LOS and the distance (col. 4, lines 47-67).  It would have been obvious to modify Hansen et al. by using the TOF calculations of Anholt et al. in order to take advantage of this well-known technique with predictable results. 


Allowable Subject Matter
Claims 3-7, 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter in claims 3-4 and 14-15.
In the context of the claims, there is no teaching in the art for determining the aggregate gain for an individual direction by determining a quotient by dividing the respective gain of the individual beam for the individual direction by the highest respective gain of any of the beams in the high LOS amplitude subset and multiplying the quotient by the respective amplitude of the LOS path for the individual  beam and adding the product to a sum that represents the aggregate gain for the individual direction.  
The following is a statement of reasons for the indication of allowable subject matter in claims 5-7 and 16-17.
In the context of the claims, there is no teaching or suggestion in the art of record for identifying a plurality of local maxima in a PDP and identifying, from among the local maxima in the PDP, a highest local maximum for the individual beam and sanitizing the PDP by flattening any of the local maxima that are greater than a threshold amount.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hsu et al. (US Pat Pub 2014/0301494) show the use of dynamic, untethered array notes which are frequency, phase and time aligned to focus transmission on a target using time reversal. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK MCGUE whose telephone number is (571)270-5987.  The examiner can normally be reached on Monday - Friday, 6:00am to 2:30pm, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F. Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK J MCGUE/           Primary Examiner, Art Unit 3648